Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-17-00378-CR

                                        Gerald Angel Olveda MOTA,
                                                 Appellant

                                                        v.

                                            The STATE of Texas,
                                                  Appellee

                       From the 187th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2016CR9430
                                Honorable Steve Hilbig, Judge Presiding

PER CURIAM

Sitting:           Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice
                   Irene Rios, Justice

Delivered and Filed: July 26, 2017

DISMISSED

           The trial court’s certification in this appeal states “this criminal case is a plea-bargain case, and

the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the

punishment assessed did not exceed the punishment recommended by the prosecutor and agreed to by

the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P. 25.2(a)(2).

           This court must dismiss this appeal “if a certification that shows the defendant has a right of

appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v. State, 183

S.W.3d 675, 680 (Tex. Crim. App. 2006).
                                                                                        04-17-00378-CR


          On June 16, 2017, we notified Appellant that this appeal would be dismissed under Rule

25.2(d) unless an amended trial court certification showing that Appellant has the right of appeal was

made part of the appellate record by July 17, 2017. See TEX. R.APP. P. 25.2(d), 37.1; see also Dears

v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174, 176 (Tex.

App.—San Antonio 2003, no pet.).

          On July 17, 2017, Appellant’s court-appointed counsel, John J. Ritenour Jr., filed a response

stating that counsel had reviewed the record, and counsel conceded that this court must dismiss this

appeal.

          Given Rule 25.2(d)’s requirements, the record, and Appellant’s response, we dismiss this

appeal. See TEX. R. APP. P. 25.2(d); Dears, 154 S.W.3d at 613.

                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-